Case 6:19-cv-00556-CEM-LRH Document 20 Filed 09/06/19 Page 1 of 8 PageID 85




                             UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                        ORLANDO DIVISION

   LEURY SOTO,

                           Plaintiff,

   v.                                                           Case No: 6:19-cv-556-Orl-41LRH

   OCEAN FISH MARKET, INC. and
   PEDRO C. ESPAILLAT,

                           Defendants.


                                  REPORT AND RECOMMENDATION
             This cause came on for consideration without oral argument on the following motion filed

   herein:

             MOTION:       RENEWED JOINT MOTION TO APPROVE SETTLEMENT
                           AGREEMENT AND DISMISS CASE WITH PREJUDICE
                           (Doc. 19)

             FILED:        August 20, 2019


             THEREON it is respectfully RECOMMENDED that the motion be GRANTED
             IN PART and DENIED IN PART.

   I.        Background

             The Plaintiff filed this action against the Defendants, his former employers, alleging that

   they failed to pay him all the overtime wages he was owed in violation of the Fair Labor Standards

   Act (FLSA), 29 U.S.C. § 207 (Count I). (Doc. 1 at 8). In addition, the Plaintiff asserted a claim

   that the Defendants filed fraudulent information returns with the Internal Revenue Service in

   violation of 26 U.S.C. § 7434 (Count II). (Id. at 9).
Case 6:19-cv-00556-CEM-LRH Document 20 Filed 09/06/19 Page 2 of 8 PageID 86



          The parties eventually reached a settlement and, on July 11, 2019, they filed a joint motion

   (Doc. 17 (Motion)) to approve their settlement, along with their settlement agreement (Doc. 17-1

   (Agreement)). The undersigned denied the Motion without prejudice because the parties failed to

   explain why the Plaintiff agreed to compromise his FLSA claim, which frustrated the undersigned’s

   ability to determine whether the settlement was fair and reasonable. (Doc. 18).

          On August 20, 2019, the parties filed a renewed joint motion (Doc. 19 (Renewed Motion))

   to approve their settlement, along with the Agreement (Doc. 19-1). 1 Under the Agreement, the

   Plaintiff will receive $2,750.00 in unpaid wages, $2,750.00 in liquidated damages, $500.00 for his

   claim pursuant to § 7434, and $4,010.00 in attorney fees and costs in exchange for releasing all

   FLSA and § 7434 claims that he may have against the Defendants. (Id. at ¶¶ 3-4). The parties

   assert that the Agreement represents a fair and reasonable resolution of the Plaintiff’s FLSA claim

   and request that the Court grant the Renewed Motion and dismiss the case with prejudice. (Doc.

   19 at 3-4).

   II.    Law

          The settlement of a claim for unpaid minimum or overtime wages under the FLSA may

   become enforceable by obtaining the Court’s approval of the settlement agreement. 2 Lynn’s Food

   Stores, Inc. v. U.S. Dep’t of Labor, 679 F.2d 1350, 1352-53 (11th Cir. 1982). Before approving an

   FLSA settlement, the Court must scrutinize the settlement agreement to determine whether it is a

   fair and reasonable resolution of a bona fide dispute of plaintiff’s FLSA claims. See id. at 1353-




          1   This was the same agreement that the parties attached to the Motion.

          2 The settlement of a claim for unpaid minimum or overtime wages under the FLSA may
   also become enforceable by having the Secretary of Labor supervise the payment of unpaid wages.
   Lynn’s Food Stores, Inc. v. U.S. Dep’t of Labor, 679 F.2d 1350, 1353 (11th Cir. 1982).



                                                   -2 -
Case 6:19-cv-00556-CEM-LRH Document 20 Filed 09/06/19 Page 3 of 8 PageID 87



   55. In doing so, the Court should consider the following nonexclusive factors:

                  •   The existence of collusion behind the settlement.
                  •   The complexity, expense, and likely duration of the litigation.
                  •   The state of the proceedings and the amount of discovery
                      completed.
                  •   The probability of plaintiff’s success on the merits.
                  •   The range of possible recovery.
                  •   The opinions of counsel.

   See Leverso v. SouthTrust Bank of Ala., Nat’l Assoc., 18 F.3d 1527, 1531 n.6 (11th Cir. 1994). The

   Court may approve the settlement if it reflects a reasonable compromise of the FLSA claims that

   are actually in dispute. See Lynn’s Food Stores, 679 F.2d at 1354. There is a strong presumption

   in favor of settlement. See Cotton v. Hinton, 559 F.2d 1326, 1331 (5th Cir. 1977).3

          In addition to the foregoing factors, the Court must also consider the reasonableness of the

   attorney fees to be paid pursuant to the settlement agreement “to assure both that counsel is

   compensated adequately and that no conflict of interest taints the amount the wronged employee

   recovers under a settlement agreement.” Silva v. Miller, 307 F. App’x 349, 351-52 (11th Cir.

   2009). 4 The parties may demonstrate the reasonableness of the attorney fees by either: 1)

   demonstrating the reasonableness of the proposed attorney fees using the lodestar method; or 2)

   representing that the parties agreed to plaintiff’s attorney fees separately and without regard to the

   amount paid to settle plaintiff’s FLSA claim. See Bonetti v. Embarq Mgmt. Co., 715 F. Supp. 2d

   1222, 1228 (M.D. Fla. 2009).




          3The Eleventh Circuit adopted as binding precedent all decisions of the former Fifth Circuit
   handed down prior to the close of business on September 30, 1981. Bonner v. City of Prichard,
   661 F.2d 1206, 1209 (11th Cir. 1981) (en banc).

          4  In the Eleventh Circuit, unpublished decisions are not binding, but are persuasive
   authority. See 11th Cir. R. 36-2.




                                                    -3 -
Case 6:19-cv-00556-CEM-LRH Document 20 Filed 09/06/19 Page 4 of 8 PageID 88



   III.   Analysis

          A. The Settlement Amount

          The Plaintiff alleges that the Defendants did not pay him time-and-a-half for all the overtime

   hours he worked and claims that he is owed approximately $5,460.00 in unpaid overtime wages.

   (Docs. 1 at ¶¶ 40-41; 19 at ¶¶ 1-2)). The Defendants, on the other hand, contend that their “records

   show that Plaintiff was paid additional sums for overtime hours and the total hours appear to be less

   than what Plaintiff claims he worked.” (Doc. 19 at ¶ 3). Thus, the Defendants argue that they

   properly paid the Plaintiff for all the hours he worked. (Docs. 11; 19 at ¶ 3). Considering the

   parties’ respective positions, this case involves a disputed issue of liability under the FLSA, creating

   a bona fide dispute under that statute.

          The parties have been represented by counsel throughout this case and negotiated a

   settlement all of the Plaintiff’s claims. (Doc. 19 at ¶ 4). Under the Agreement, the Plaintiff agreed,

   in relevant part, to receive $2,750.00 in unpaid wages, $2,750.00 in liquidated damages, and

   $4,010.00 in attorney fees and costs in exchange for releasing all FLSA claims that he may have

   against the Defendants. (Doc. 19-1 at ¶¶ 3-4). 5 While the Plaintiff will be receiving a little more

   than half of the unpaid wages and liquidated damages he claims to be owed, the undersigned

   nevertheless finds the settlement is fair and reasonable. Specifically, the Plaintiff agreed to

   compromise his FLSA claim because he believes the Defendants will put forth a “strong defense”

   based on its payroll records and, as a result, there is a possibility that he would recover less than

   what he will receive under the Agreement. (Doc. 19 at ¶ 5). Further, the Plaintiff agreed to



          5  The Plaintiff is also receiving an additional $500.00 to settle his claim pursuant to § 7434.
   (Doc. 19-1 at ¶ 3(c)). There is no requirement that this aspect of the settlement be scrutinized for
   fairness and reasonableness. Thus, the undersigned has not considered this amount in determining
   whether the Plaintiff’s settlement of his FLSA claim is fair and reasonable.



                                                     -4 -
Case 6:19-cv-00556-CEM-LRH Document 20 Filed 09/06/19 Page 5 of 8 PageID 89



   compromise his FLSA claim because it assures that he will be compensated immediately. (Id.).

   Considering the Plaintiff’s reasons for agreeing to compromise and settle his FLSA claim, the

   undersigned finds that the settlement is fair and reasonable.          Therefore, the undersigned

   respectfully recommends that the Court find that the settlement is a fair and reasonable resolution

   of the Plaintiff’s FLSA claim.

          B. The Other Terms of the Agreement

          The Agreement contains two provisions of note. The undersigned will address each

   provision in turn.

          First, the Agreement contains a release provision in which the Plaintiff agrees to release the

   Defendants “from any and all claims under the Fair Labor Standards Act (“FLSA”) and 26 U.S.C.

   § 7434.” (Doc. 19-1 at ¶ 4). This release is sufficiently narrow to allay any concern that the

   Plaintiff may be giving up an unknown, but valuable, claim that is wholly unrelated to the claims

   he asserted in the Complaint. See, e.g., Moreno v. Regions Bank, 729 F. Supp. 2d 1346 (M.D. Fla.

   2010); see also Bright v. Mental Health Res. Ctr., Inc., Case No. 3:10-cv-427-J-37TEM, 2012 WL

   868804 (M.D. Fla. Mar. 14, 2012). Thus, the undersigned finds that the Agreement’s release

   provision does not affect the fairness and reasonableness of the settlement.

          Second, the Agreement contains a modification provision, which states:

          [T]he Agreement shall not be subject to modification or amendment by an oral
          representation, or any other written statement by either party, except for a dated
          written amendment to the Agreement signed by Plaintiff and Defendant prior to
          approval by the Court.

   (Doc. 19-1 at ¶ 12).     This provision allows the parties to modify the Agreement after the

   undersigned’s report but before the Court’s final approval of the Agreement. If the parties were to

   modify the Agreement after the undersigned’s report and before the Court’s approval, the Court

   would not be aware of the modification unless the parties voluntarily divulged the modification.



                                                   -5 -
Case 6:19-cv-00556-CEM-LRH Document 20 Filed 09/06/19 Page 6 of 8 PageID 90



   Thus, this provision, if used, would defeat the purpose of obtaining Court approval of the

   Agreement. See Layton v. Percepta, LLC, Case No. 6:17-cv-1488-Orl-41DCI, 2019 WL 1047325,

   at *2 (M.D. Fla. Feb. 13, 2019) report and recommendation adopted, 2019 WL 1040854 (M.D. Fla.

   Mar. 5, 2019).       Therefore, the undersigned respectfully recommends that the modification

   provision, i.e., the third, full sentence of paragraph 12 of the Agreement, be stricken. 6

            The Agreement does not contain any other provisions that are generally found to undermine

   the fairness and reasonableness of an FLSA settlement. (See Doc. 19-1). Thus, the undersigned

   respectfully recommends that the Court strike the third, full sentence of paragraph 12 of the

   Agreement and find that none of the other provisions of the Agreement affect the overall fairness

   and reasonableness of the settlement.

            C. Attorney Fees and Costs

            The parties agreed that the Plaintiff’s counsel will receive a total of $4,010.00 in attorney

   fees and cost. (Doc. 19-1 at ¶ 3(d)). The parties state that they agreed on the amount of attorney

   fees and costs separately and without regard to the amounts to be paid to the Plaintiff. (Doc. 19 at

   2, 4).       The settlement is reasonable to the extent previously discussed, and the parties’

   representations adequately establish that the issue of attorney fees and costs was agreed upon

   separately and without regard to the amount the Plaintiff is receiving under the

   Agreement. See Bonetti, 715 F. Supp. 2d at 1228.                Therefore, pursuant to Bonetti, the

   undersigned respectfully recommends that the Court find that the agreement concerning attorney

   fees and costs does not affect the fairness and reasonableness of the settlement.



            6The Agreement permits the severability of the modification provision without affecting
   the remainder of the Agreement. (Doc. 19-1 at ¶ 13 (“The invalidity or unenforceability of any
   provision of this Agreement shall not affect or impair any other provisions, which shall remain in
   full force and effect.”)).



                                                    -6 -
Case 6:19-cv-00556-CEM-LRH Document 20 Filed 09/06/19 Page 7 of 8 PageID 91




   IV.    Conclusion

          Accordingly, it is respectfully RECOMMENDED that:

          1. The Renewed Motion (Doc. 19) be GRANTED as follows:

              a. The third, full sentence of paragraph 12 of the Agreement (Doc. 19-1 at ¶ 12)

                  be STRICKEN.

              b. The Agreement (Doc. 19-1) otherwise be found to be a fair and reasonable settlement

                  of the Plaintiff’s FLSA claim.

          2. The Renewed Motion (Doc. 19) be DENIED in all other respects.

          3. The case be DISMISSED WITH PREJUDICE.

          4. The Clerk be directed to close the case.

                                        NOTICE TO PARTIES

          A party has fourteen days from this date to file written objections to the Report and

   Recommendation’s factual findings and legal conclusions. A party’s failure to file written objections

   waives that party’s right to challenge on appeal any unobjected-to factual finding or legal conclusion

   the district judge adopts from the Report and Recommendation. See 11th Cir. R. 3-1. If the parties

   have no objection to this Report and Recommendation, they may promptly file a joint notice

   of no objection.

          Recommended in Orlando, Florida on September 6, 2019.




                                                    -7 -
Case 6:19-cv-00556-CEM-LRH Document 20 Filed 09/06/19 Page 8 of 8 PageID 92



   Copies furnished to:

   Presiding District Judge
   Counsel of Record
   Unrepresented Party
   Courtroom Deputy




                                        -8 -
